Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 1-13 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

	Examiner agrees with Applicant’s Argument filed 07/21/21 that the prior art of record fails to teach or fairly suggest that a battery management apparatus connectable to a power conversion system through a first terminal and a second terminal of the power conversion system, the battery management apparatus comprising: a first switch connected to the first battery pack between the first terminal and the second terminal; a second switch connected to the second battery pack between the first terminal and the second terminal; and a control unit configured to: determine whether a pack current of the first battery pack and a pack current of the second battery pack are within a preset current range in a shutdown preparation mode in response to a first notification signal from the power conversion system, while any one of balancing steps for parallel connection between the first battery pack and the second battery pack is performed; and turn off the first switch and the second switch when the pack current of the as claimed, together with all limitations recited in independent claim 1.

Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, amended independent claim 1 is allowed.

The dependent claim 2-13 are being definite, further limiting, and fully enabled by the specification.

After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1-13 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is (571)272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851